Exhibit CONSULTING SERVICES AGREEMENT This Agreement is entered into effective the 1st day of June, 2008, by and between Color Accents, Inc., aNevada corporation ("Company") and Essential Business Solutions, LLC, North Carolina limited liability company ("Consultant"). Company and Consultant desire to enter into this Agreement for the purpose of setting forth the general terms under which Consultant will provide consulting services as ari independent contractor to Company. Therefore, in consideration of the Services to be provided to Company by Consultant, the payments to be made to Consultant by Company, and the other promises set forth below, the parties agree as follows: 1.Relationship of Parties.
